               Case 3:20-mj-70968-MAG Document 33 Filed 09/30/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 BENJAMIN KINGSLEY (CABN 314192)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6937
 7        FAX: (415) 436-7234
          benjamin.kingsley@usdoj.gov
 8
   Attorneys for the United States of America
 9
                                    UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 20-MJ-70968 MAG
                                                      )
14           Plaintiff,                               ) STIPULATION AND [PROPOSED] ORDER
                                                      )
15      v.                                            )
                                                      )
16   CHEN SONG,                                       )
                                                      )
17           Defendant.                               )
                                                      )
18
19           The United States, by its undersigned counsel, and defendant, by her undersigned counsel,
20 hereby stipulate to and memorialize the following findings:

21           Defendant was charged by criminal complaint on July 17, 2020, and arrested on that complaint
22 on July 18, 2020. She made her initial appearance in this district on July 20, 2020. On July 21, 2020,

23 defendant was released on conditions. The parties are set for a status conference on release conditions

24 on October 5, 2020, and are set for a preliminary hearing on October 7, 2020.

25           The parties request a continuance of the preliminary hearing from October 7, 2020, until
26 November 18, 2020, at 10:30 a.m. The government has provided the defense with discovery. A

27 continuance will provide the defense needed time to review discovery, investigate the facts, and discuss

28 resolution of the case. The parties stipulate and agree that the time shall be extended time under Rule

     STIPULATION AND [PROPOSED] ORDER                1
     20-MJ-70968 MAG
              Case 3:20-mj-70968-MAG Document 33 Filed 09/30/20 Page 2 of 3




 1 5.1 for the preliminary examination until November 18, 2020, as there is good cause, taking into account

 2 the public interest in the prompt disposition of criminal cases. Additionally, the parties stipulate and

 3 agree that the time between October 7, 2020, and November 18, 2020, should be excluded under the

 4 Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B). Excluding time will allow for the

 5 effective preparation of counsel, taking into account the nature of the prosecution and the particular

 6 complexity of this case, and the ends of justice served by this delay outweigh the defendant’s and the

 7 public’s interest in a speedy trial. See 18 U.S.C. § 3161(h)(7)(B)(ii), (iv).

 8

 9 DATED: September 29, 2020                                       /s/                  ___
                                                                  BENJAMIN KINGSLEY
10                                                                Assistant United States Attorney
11
                                                                   /s/                 ___
12                                                                EDWARD SWANSON
                                                                  AUDREY BARRON
13                                                                Counsel for Defendant Chen Song
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                 2
     20-MJ-70968 MAG
              Case 3:20-mj-70968-MAG Document 33 Filed 09/30/20 Page 3 of 3




 1
                                              [PROPOSED] ORDER
 2
            For the reasons stated above, the hearing scheduled for October 7, 2020, is continued to
 3
     November 18, 2020, at 10:30 a.m.
 4
            The Court finds that the exclusion of the period from October 7, 2020, to November 18, 2020,
 5
     from the time limits applicable under 18 U.S.C. § 3161(b), is warranted; that the ends of justice served
 6
     by the continuance outweigh the interests of the public and the defendants in the prompt disposition of
 7
     this criminal case; and that the failure to grant the requested exclusion of time would deny counsel for
 8
     defendant the reasonable time necessary for effective preparation and of counsel, taking into account the
 9
     particular complexity of the case and the exercise of due diligence, and would result in a miscarriage of
10
     justice. See 18 U.S.C. § 3161(h)(7)(B)(ii), (iv).
11
            For the same reasons, the Court also finds good cause to extend the time for a preliminary
12
     hearing from October 7, 2020, to November 18, 2020.
13
            IT IS SO ORDERED.
14

15
     DATED:
16                                                                HONORABLE ALEX G. TSE
                                                                  United States Magistrate Judge
17

18
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                    3
     20-MJ-70968 MAG
